Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 1 of 21 PagelD 2913

 

DRAGON JADE INTERNATIONAL
vs.

ULTROID

 

Deposition of:
GLENN HENRICKSEN

September 27, 2018

 

Vol 01

"9
| G
7 Mi,

Raising The Bar...

 

 

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 2 of 21 PagelD 2914

 

Bm WwW NY BB

oO ws HD OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 73
that happening?
MS. ALTMAN: Object to the form.
A. So I believe the date of my consultancy

started in early December 2015. Prior to that,
Michael Cao and Michael Knox came to Hong Kong, and
both Michael Cao and Dr. Lai asked me to attend
those meetings.

BY MR. WALKER:

Q. What was being discussed during those
meetings?

MS. ALTMAN: Object to the form.

A. What was going to be discussed or what was
discussed?

BY MR. WALKER:

Q. Well, if there's a distinction there, I
would like to know it.

What was -- to your knowledge, what was
supposed to be discussed during those meetings?

A. So, originally, I was under the impression
that Ultroid wanted to raise capital, so I attended
those meetings in that format.

Q. And then when you attended the meetings,
what was actually discussed there?

A. What was actually discussed at that

meeting was expansion of Dragon Jade's footprint in

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 3 of 21 PagelD 2915

 

DY OO FP W DO FHF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 74
Asia and distribution of the product.

Q. Did you come to learn that Ultroid and
Dragon Jade had a distribution agreement between
them which allowed Dragon Jade to distribute
Ultroid's product in a specific geographic area?

A. Yes.

Q. Okay. By the way, what was your skill
set, your ability, if any, to raise capital that you
believe resulted in you being, you know, introduced
to these people for that purpose?

MS. ALTMAN: Object to the form.

A. I have been in those circles for a number
of years.

BY MR. WALKER:

Q. Okay. Have you assisted other companies
in raising capital before your endeavors here?

MS. ALTMAN: Object to the form.
A. Yes.
BY MR. WALKER:

Q. So you're in a conversation now. You're
in a meeting with Steven Lai and Michael Cao and
yourself in which conversations are being had about
Dragon Jade wanting to expand its footprint; is that
right?

A. Correct.

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 4 of 21 PagelD 2916

 

mW NY

oO SS DD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 75
Q. Do you recall the scope of the expansion
that Dragon Jade wanted?
A. Yes.
Q. What were they trying to do?
A. They were interested in Taiwan, Korea,

Japan, and China.

Q. At that time, were you aware of any
problems that Ultroid was having with respect to its
manufacture of the device?

A. No.

Q. Who else was present during that first
meeting that you attended with Michael Cao and
Steven Lai?

A. I don't recall.

Q. Had you already met Michael Knox by that
point in time?

A. No. I believe that was the first time I
met him.

Q. After that meeting concluded, what was
your next interaction with either Ultroid or Dragon
Jade, whichever came first?

MS. ALTMAN: Object to the form.
A. I don't recall the things we did after

that.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 5 of 21 PagelD 2917

 

DN OO Fe W NY HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 83
Q. So what was it generally about your

business knowledge that you thought would lend
itself towards advising the Dragon Jade company?
MS. ALTMAN: Object to the form.
A. I think you would have to ask them.
BY MR. WALKER:

Q. Did you have any conversations with Dragon
Jade where you explained to them why you could
provide a value service to their company?

A. Yes.

Q. What did you tell them?

A. I told them that I could assist them in
handling their dealings with Ultroid.

Q. At some point in time, I understand there
was a disagreement between Dragon Jade and Ultroid
about some product issues that ultimately led to an
arbitration proceeding. Were you involved with
Dragon Jade during that time?

MS. ALTMAN: Object to the form.

A. Yes.

BY MR. WALKER:

Q. What is your knowledge of the issues that
led to that arbitration proceeding?

A. That's a pretty broad question. Can

you --

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 6 of 21 PagelD 2918

 

mB W NO fF

Oo CO w~T DW OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

6 5 Page 84
. ure.

A. -- sharpen the pencil a little bit?

Q. And I certainly will so we can get through
it, but can you tell me in a general sense what the
disagreement was between the parties at that time?

A. In a general sense, Dragon Jade had signed
an international distribution agreement with
Ultroid. And Ultroid, through -- had problems.

They couldn't deliver product. They couldn't -- and
timing these things is a little bit fuzzy to me.
They couldn't deliver product. They had a recall.
They just -- they -- we bought product -- or they
bought product from them.

Q. Dragon Jade bought product from Ultroid?

A. Right. And it was never delivered.

Q. At the time that that dispute arose, had
you already been working with Dragon Jade as a
consultant for a period of time?

A. Yes.

Q. About how long?

A. The -- my consulting agreement was
December 2015. And I believe that the arbitration
was delivered to them in January of 2017.

Q. So you had been working there for a little

bit over a year at the time that that issue was

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 7 of 21 PagelD 2919

 

mM W NY

oO Sst HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 136
been -- you're going to give me the over/under
stuff?
Q. Sure. Approximately.
A. Six months, maybe.
Q. At the time of this agreement, Dragon Jade

had been working with the Pillsbury law firm for
about six months?

A. Yeah. I don't recall the exact dates.

Q. And was Mr. Blaylock the attorney that was
primarily, as far as you know, primarily involved in
drafting this agreement?

A. Yes.

Q. Was Mr. Blaylock your primary point of
contact in communicating regarding these issues?

MS. ALTMAN: Object to the form.
A. Regarding what issues?
BY MR. WALKER:
Q. The drafting of the agreements that have

been signed and made at issue in this case.

A. The -- signed?

Q. I'm sorry. Let me back up.

A. Okay.

Q. When Dragon Jade decided to retain counsel

and when that counsel started drafting the Option

Agreement, were you the one that was primarily

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 8 of 21 PagelD 2920

 

DN OO FP W HN FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 137
communicating with that counsel for Dragon Jade?

A. You said when we retained counsel. We had
retained counsel probably six months before this,
right? Mr. Blaylock was the primary point person
for that whole period of time.

Q. Sure. And then on the receiving end, on
your end, were you the primary point of contact for
Dragon Jade in the communications with Mr. Blaylock?

A. Yes.

Q. Was it your understanding that
Mr. Blaylock drafted this Exclusive Option and
Remediation Agreement?

A. Yes.

Q. Were there any other drafts of this
agreement before it was entered into between the
parties?

A. I don't recall, but I believe that there
were.

Q. Did Ultroid request any changes to this
agreement?

A. I don't recall, but there was one -- yes.
I believe there was a typographical error in the
number of shares, and Ultroid had requested some
changes surrounding that.

Q. Do you know if Ultroid had an attorney

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 9 of 21 PageID 2921

 

DRAGON JADE INTERNATIONAL

VS.

ULTROID

 

Deposition of:
GLENN HENRICKSEN

September 27, 2018

 

Vol 02

Raising The Bar...

 

 

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 10 of 21 PagelD 2922

 

me W NY fp

oO STS BD OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 224
anything with respect to his request to begin

working with Dragon Jade?
MS. ALTMAN: Object to the form.

A. Yes.
BY MR. WALKER:

Q. What was he told?

A. Michael Knox had desired to work for the
company, and he had expressed that many, many times.
And Dr. Lai had said that we would be willing to

hire you in the transition as a part-time

consultant.

Q. What terms were discussed?

A. Specific terms weren't discussed.

Q. What general compensation terms were
discussed?

A. The general compensation terms was a

monthly -- a monthly payment of $5,000 and some
potential to earn additional moneys to be -- in the
sales and distribution process.

Q. And at some point in time, you sent
Michael Knox a copy of your consultant agreement,
correct?

A. That is correct.

Q. Why did you do that?

A. Michael Knox, after the -- after that

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 11 of 21 PagelD 2923

 

OY oO F WW PD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 225
particular meeting, he wanted me to produce a

contract. And so I told him I could not, would not.
You can see that in my communications. And I said I
will send you my contract so you can see what it is.

Q. From January 2017 to the present time, has
Dragon Jade sent any money to Michael Knox?

A. What is the -- the dates?

Q. January 2017. Let's call it January lst,
2017, to the present time.

MS. ALTMAN: Object to the form.

A. Dragon Jade has not sent any money to
Michael Knox.

BY MR. WALKER:

Q. From January 1, 2017, to September 2017,
was Michael Knox periodically requesting money from
Dragon Jade separate and apart from his
presentations or requests to be employed by Dragon
Jade?

MS. ALTMAN: Object to the form.
A. Michael Knox periodically told us that he
was out of money and requested assistance.
BY MR. WALKER:
Q. Did Dragon Jade provide assistance?
MS. ALTMAN: Object to the form.

A. Dragon Jade provided assistance by lending

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 12 of 21 PagelD 2924

 

m W NY Ff

Oo ~s D oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 243
true. Yes.

BY MR. WALKER:

Q. At some point in time, I understand that
you had a conversation with William Fung about the
fact that Michael Knox was asking for financial
assistance; is that right?

A. I don't think I had a conversation with

William Fung about that.

Q. Who did you have a conversation with about
that?

A. I had a conversation about that with
Dr. Lai.

Q. Okay. And what were you told? What did
Dr. Lai tell you with respect to that issue?

A. Which issue?

Q. The issue of Michael Knox asking for
money.

MS. ALTMAN: Object to the form. And if
we could just slow down a little just because
it's -- okay.

A. So what do you want to know?
BY MR. WALKER:

Q. I believe you just indicated that you told
Dr. Lai that Michael Knox was asking for money. And

what did Dr. Lai say to you?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 13 of 21 PagelD 2925

 

Oo aT DH oO FPF WW NY

iy
Oo Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 244
A. As I indicated before in previous

testimony, Michael Knox would periodically ask for
money or tell me that his financial position was not
so good, and I would reflect that in to Dr. Lai.

Q. I understand that. And how would Dr. Lai
respond when you would reflect that to him?

A. I can't characterize his responses as any
single thing. Just reflected it and he would say
Okay.

Q. Did Dr. Lai ever indicate to you that he
would agree to give Michael Knox some money?

MS. ALTMAN: Object to the form.

A. At one point, he said that loans could be
made to him.
BY MR. WALKER:

Q. Did you understand that to be a loan made
directly to Michael Knox separate and apart from the
loans to Ultroid that we've already discussed?

A. They were not loans to Michael Knox.

Q. Okay. What -- tell me what your
understanding is about the circumstances of Michael
Knox receiving money directly or indirectly from
Dragon Jade or its representatives.

A. Michael Knox told me to send -- or to have

the money sent to Dale Rose.

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 14 of 21 PagelD 2926

 

Mm W NO ff

Oo OO wT DW Ow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 245
Q. Who's Dale Rose?
A. The person on this -- he sent me an e-mail
and said this is the person.
Q. Did you ask who Dale Rose was?
A. I think at a point, he indicated to me
that it was his sister -- sister-in-law. I thought

it was his daughter, but it was his sister-in-law.

Q. So Michael Knox is requesting money and
has told you that money should be sent to his
sister-in-law Dale Rose; is that right?

A. That is correct.

Q. Did you ask why the money should be sent
to Michael Knox's sister-in-law?

A. That was what he requested.

Q. Did you ask why?

A. He requested to have it sent to his
Sister-in-law.

Q. That's not answering my question,
Mr. Henricksen. Did you ask him why? Why,
Mr. Knox, are you asking me to send money to your
sister-in-law?

A. It was -- you know, the -- the loan that
was made was made to his sister-in-law. That's what
he requested.

Q. Did you ask him why?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 15 of 21 PagelD 2927

 

‘9 CO nH DW TO FSF W MD FF

NN NY NY NHN NHN BB BE Be HB Be Ee LL
oO P W NH F DOD © DO I DH oO B® W YO HF CO

 

Page 246

MS. ALTMAN: Do you understand the

question? He's just asking if you asked him

the reason why. It's either yes, no, or --

A.

I didn't ask him why. He sent me an

e-mail saying this is who he wants the money sent

to.

BY MR. WALKER:

Q.

Were you curious about why Michael Knox

would be asking you to send money to his

Sister-in-law?

A.

Q
A.
Q

I'm curious about a lot of things.
Were you curious about that?
Not particularly curious.

Do you have any idea who Dale Rose is

other than Michael Knox telling you it was his

Sister-in-law?

A.

Q

A.

Q
way?

A.
way.

Q.

I have no idea who Dale Rose is.
Have you ever spoken with her?
I have never spoken to her.

Have you ever communicated with her in any

I have never communicated with her in any

And I've seen the information. And it may

have been in WeChat or e-mail. I think it was in

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 16 of 21 PagelD 2928

 

mB W NH

~~ HD wow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 247
WeChat, where it appeared that you took the name of

Dale Rose and the checking or banking information
and sent it to William Fung. Do you recall doing
that?

A. Yes.

Q. Were there any conversations between you
and William Fung about why you were sending him

information for some lady named Dale Rose in Tampa,

Florida?
A. The conversations I had was with Dr. Lai.
Q. What conversations did you have with

Dr. Lai about that?

A. I told Dr. Lai about Michael Fung --
Michael -- Michael Knox's financial situation. I
reflected that in to him. And Dr. Lai said he'll
handle it and decided what course of action to take.

Q. What happened next in that process?

A. I don't know.

Q. Well, you were still involved because at
some point when Michael Knox sent you the
information of someone named Dale Rose, you somehow
knew to forward that to William Fung. So what -- on
what basis were you sending that information to
William Fung?

A. He would be the guy that I would send it

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 17 of 21 PagelD 2929

 

0 GO Ha DW OD BP WH NY FF

N NON NY NY NY NY BP BB BE BH BEB Be Ee BE LE
oO Pm Ww NH FP OO © DOD WY DA WT B® W DY FP CO

 

Page 248
to that would manage the process.

Q. I want to make sure I understand your
testimony, and perhaps I haven't asked all of the
questions that I need to. But from what I've
gathered so far, Michael Knox asked for money and
you told Dr. Lai that. Dr. Lai said, "I'll handle
it." Then Michael Knox sent you a message with Dale
Rose's name and banking information and you
forwarded that to William Fung. That's what I've
gathered so far.

Are there any other conversations or
communications that you had with anybody about what
was going on there?

MS. ALTMAN: Object to the form. I think

mischaracterizes the record.

You can answer.

THE WITNESS: Can you read that back?

(Requested portion read back.)

A. Well, I had a conversation with Michael
Knox.

BY MR. WALKER:

Q. Tell me everything that you remember about
that.

MS. ALTMAN: Object to the form.

A. He was periodically requesting money.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 18 of 21 PagelD 2930

 

a DB OO Ww WW DPB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 249
The -- I didn't know what to do, so I forwarded that

to Dr. Lai. Internally, we weren't sure if this

was -- it wasn't something I wanted to do, but

Dr. Lai said that he'll take care of it. He'll make
a personal loan to whoever it was that Michael Knox
deemed appropriate.

BY MR. WALKER:

Q. What other conversations were had that
you're aware of from the time that Michael Knox
asked for money to the time that the payment, the
first wire payment, was made to Dale Rose? Tell me
every other conversation that you're aware of
regarding that issue.

A. I think --

MS. ALTMAN: Object to the form.

A. I think I communicated quite broadly or
succinctly in how this whole process worked.
BY MR. WALKER:

Q. Do you recall the specifics of any other
conversation that you had with anyone from the time
that Michael Knox asked for the money until the time
of that first wire payment to Dale Rose?

A. To -- yes. I said I spoke to Dr. Lai
about it. I spoke to Michael Knox about it. And

those were the two people.

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 19 of 21 PagelD 2931

 

Mm W NY pf

oO SS GD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 252
A. Yes.

Q. So Michael Knox approaches you for money.
You go to Dr. Lai who says he'll handle it. At some
point in this conversation you get Dale Rose's
information and you forward that to William Fung,
correct?

A. That is correct.

Q. Did anyone tell you to send that
information to William Fung?

A. No.

Q. The WeChat that I saw doesn't appear to
provide very much context in your communication to
William Fung. How did you expect him to understand
who Dale Rose was or what this was about?

A. Because Dr. Lai and William Fung sit next
to each other. I don't know what conversations that
Dr. Lai and William Fung have.

Q. So when Dr. Lai said, "I'll handle it" --
and by "it," it is a wire transfer to Michael Knox's
sister-in-law -- it was your assumption that William
Fung would understand what was to be done.

MS. ALTMAN: Object to the form.

A. That is correct.

BY MR. WALKER:

Q. William Fung at the time was the CFO of

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 20 of 21 PagelD 2932

 

Bm W NY

Oo was HD OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 253
Dragon Jade; is that right?

A. That is correct.

Q. And Dr. Lai was the CEO of Dragon Jade,
correct?

A. That 1s correct.

Q. According to these wire documents, the
sender iS someone named Ms. Tam -- can you pronounce
that for me?

A. Okay. And let's see here. Tam Siu Man.

Q. For the benefit of the court reporter,
that's T-A-M, S-I-U, M-A-N.

Do you know Ms. Tam Siu Man?
A. I have never met her before.
Q. Do you know what relationship, if any,

that she has to anyone on the Dragon Jade board of
directors?
MS. ALTMAN: Objection to form.
A. I am not aware of any relationship between
Tam Siu Man and any board of directors.
BY MR. WALKER:
Q. Do you have any idea who Tam Siu Man is?
MS. ALTMAN: Object to the form.
A. Yes.
BY MR. WALKER:

Q. What's your understanding?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-5 Filed 06/27/19 Page 21 of 21 PagelD 2933

 

BP WwW NH fF

oO wa HD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 260
your testimony?
A. Yes, because you used the word
"appropriate." I didn't use the word "appropriate,"

I believe. So if I did use the word "appropriate,"
then I change my -- it's semantics.

Q. Whether or not this transaction was
appropriate or inappropriate, to you, is just
semantics.

MS. ALTMAN: Object to the form.

A. I wouldn't have done it. I handed it off
to Dr. Lai. Dr. Lai felt sorry for Michael Knox.
He lent him the money. Michael Knox had spent a lot
of time, you know, complaining about being short of
money. He said he doesn't have money for mortgages,
this and that. Subsequently, we lent money to
Ultroid. At that time, I don't think Ultroid had a
clean bank account.

BY MR. WALKER:

Q. At what time?

A. At the time that that loan was made.

Q. At the time that the first loan to Dale
Rose was made.

A. That is correct.

Q. What do you mean you don't think it had a

clean bank account?

 

www.phippsreporting.com
(888)811-3408

 
